EXECUTION VERSION

AMENDMENT NUMBER 1 TO
THE LIMITED LABORATORY AND ADMINISTRATIVE SERVICES AGREEMENT
This Amendment Number 1 to the Limited Laboratory and Administrative Services
Agreement (this “Amendment”) is made and entered into as of August 31, 2014, by
and between Clinical Reference Laboratory, Inc., a Kansas corporation (“CRL”)
and Hooper Holmes, Inc., a New York corporation (“HH”). CRL and HH are together
referred to as the “Parties.”
Recitals
WHEREAS, HH and CRL are parties to that certain Limited Laboratory and
Administrative Services Agreement, dated as of April 16, 2014 (the “LLASA”),
that certain Specification of Laboratory Services Agreement, dated as of April
16, 2014 (the “SLSA”), and that certain Specification of Administrative Services
Agreement, dated as of April 16, 2014 (the “SASA”). All capitalized terms used
and not otherwise defined herein shall have the respective meanings set forth in
the LLASA, SLSA and SASA, as applicable.
WHEREAS, HH and CRL are parties to that certain Strategic Alliance Agreement,
dated as of April 16, 2014 (the “SAA”).
WHEREAS, the Parties desire to amend certain provisions of the LLASA, SLSA and
SASA in the manner set forth below.
NOW, THEREFORE, in accordance with Section 19 of the LLASA, the Parties, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, hereby agree as follows:
1.ReliOn® Tests. Notwithstanding anything to the contrary contained in Schedule
A, Section 4 or any other provision of the LLASA, HH shall not provide CRL with
any A1c testing of samples collected with the ReliOn® DBS collection kit
(“ReliOn® Tests”). In the event that, during the term of the LLASA, HH desires
to engage a third party to perform ReliOn® Tests, CRL acknowledges and agrees
that such engagement and such testing by such third party of ReliOn® Tests will
not be deemed to be a violation of any exclusivity or other provision or
restriction contained in the LLASA or the SLSA.
2.    Administrative Services.
(a)
Statements of Work. Section 4.2 of the SASA is hereby deleted in its entirety
and replaced with the following:

“When, from time to time, HH believes Administrative Services are required from
CRL for a particular state or territory, HH shall notify CRL of such need in
writing. Upon such notice, the parties shall negotiate in good faith, and use
their respective Best Efforts (as such term is defined in the SAA), to develop,
execute and deliver to each other one or




--------------------------------------------------------------------------------



more Statements of Work (SOWs) pursuant to which CRL will deliver such
Administrative Services as may be agreed to in such state or territory.”
(b)
Exhibit C to the SASA. Exhibit C to the SASA (the Administrative Services
Statement of Work for New York) is hereby deleted in its entirety.

3.    Clean Specimens. Exhibit A to the SLSA is hereby amended by deleting the
first sentence of Section 3.1 thereof in its entirety and replacing such with
the following:
“For Laboratory Testing Services, the Service Level Objectives shall only apply
to specimens CRL receives that are properly collected, packaged and shipped to
CRL with all required information included upon delivery to CRL or when
electronically requested from CRL in the instance of testing orders (each a
“Clean Specimen”).”
4.    Exceptions Report. Section 7.1 of the SLSA is deleted in its entirety and
hereby replaced in its entirety with the following:
“CRL shall, on at least a daily basis, provide exceptions status to CLIENT via
electronic notification detailing any exceptions found during specimen setup.”
5.    Data Files. Section 7.2 of the SLSA is deleted in its entirety and hereby
replaced in its entirety with the following:
“CRL shall, in consultation with CLIENT, provide data files by an appropriately
secured, mutually agreed upon transmission method to the designated CLIENT
representative within ten (10) business days after the end of a calendar month
which shall include the data necessary for CLIENT to monitor the following:
(a)
Quantity of Specimen Report, along with the associated unique barcode, date
reported, test name and result unable to be processed and reason such as:

(i)
Specimen Not Submitted (SNS);

(ii)
Testing Not Performed (TNP);

(iii)
Turnaround Time Report, based on SLA’s;

(iv)
Critical Value Report.

(b)
Monthly report detailing Lab Services provided to CLIENT business representative
at the same time the invoice is sent, providing detail for the corresponding
invoice in a mutually agreed upon format.


2

--------------------------------------------------------------------------------



(i)
Detailed service descriptions on invoice;

(ii)
Total quantity of each detailed service;

(iii)
Total monthly spend on each detailed service;

(iv)
Unit cost of each detailed service.”

6.    Certain Lab Tests. Notwithstanding anything to the contrary contained in
Section 4 or any other provision of the LLASA, CRL acknowledges and agrees that
HH shall be entitled to engage the services of Physicians Reference Lab, or any
mutually agreeable alternate laboratory, for a period of thirty (30) days after
the Closing Date to perform any retesting or reflex testing of any Specimen HH
receives from HH’s customers on or before the Closing Date which is in need of
such retesting or reflex testing after the Closing Date.
7.    Demographic Data for State Reporting. HH acknowledges that CRL has an
obligation to report certain positive results of certain laboratory tests to
state Departments of Health. In support of CRL executing on that responsibility,
HH shall provide to CRL, upon reasonable notice of not less than five (5)
Business Days, demographic information (name, address, phone number and date of
birth) related to the donor of any specimen requiring reporting to state
Department(s) of Health to CRL in a mutually agreeable electronic format.
8.    State-Specific Testing Volumes. HH shall provide to CRL, upon reasonable
notice of not less than five (5) Business Days, the total number of tests CRL
has reported to HH for specified state(s) for purposes of CRL reporting such
volumes as part of CRL’s licensing activities.
9.    Monthly Volume Forecasting. HH shall provide to CRL by the fifth (5th)
Business Day of each month, a written forecast of testing volume over the next
six (6) months from the date of the report. These forecasts will serve as an
estimate of volumes and will not represent a commitment of such volume of
testing from HH to CRL.
10.    Ratification of the LLASA, SLSA and SASA. Except as expressly modified by
this Amendment, all other terms, conditions, covenants and obligations of the
LLASA, SLSA and SASA shall remain in full force and effect.
11.    Entire Agreement. The LLASA, SLSA and SASA (including all schedules and
exhibits thereto), as modified by this Amendment, constitute the entire
agreement among the Parties with respect to the subject matters thereof and
hereof and supersedes all prior agreements and understandings among the Parties,
oral or written, with respect to the subject matters thereof and hereof.
12.    Execution of this Amendment. This Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A signature delivered by
facsimile or PDF will be sufficient for all purposes among the Parties.
[Signature page follows]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
Buyer:
Seller:
CLINICAL REFERENCE
LABORATORY, INC.
HOOPER HOLMES, INC.


By:    /s/ John R. Martin         
Name: John R. Martin         
Title:    EVP, CAO            


By:    /s/ Henry E. Dubois         
Name: Henry E. Dubois         
Title:    President & CEO          







[Signature Page to Amendment Number 1 to the Limited Laboratory and
Administrative Services Agreement]